Name: 2008/385/EC: Commission Decision of 24 January 2008 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of lead and cadmium (notified under document number C(2008) 268) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  health;  European Union law;  iron, steel and other metal industries;  deterioration of the environment
 Date Published: 2008-05-24

 24.5.2008 EN Official Journal of the European Union L 136/9 COMMISSION DECISION of 24 January 2008 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of lead and cadmium (notified under document number C(2008) 268) (Text with EEA relevance) (2008/385/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Directive 2002/95/EC requires the Commission to evaluate certain hazardous substances prohibited pursuant to Article 4(1) of that Directive. (2) Certain materials and components containing lead and cadmium should be exempted from the prohibition, since the use of these hazardous substances in those specific materials and components is still unavoidable. The substitution for cadmium alloys in transducers is not yet feasible. Mercury-free flat panel lamps without lead are not available yet and no feasible substitutes for lead oxide are available for argon and krypton laser tubes. (3) Directive 2002/95/EC should therefore be amended accordingly. (4) Pursuant to Article 5(2) of Directive 2002/95/EC, the Commission has consulted the relevant parties. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/95/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 January 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. Directive as last amended by Commission Decision 2006/692/EC (OJ L 283, 14.10.2006, p. 50). (2) OJ L 114, 27.4.2006, p. 9. ANNEX In the Annex to Directive 2002/95/EC, the following points 30, 31 and 32 are added: 30. Cadmium alloys as electrical/mechanical solder joints to electrical conductors located directly on the voice coil in transducers used in high-powered loudspeakers with sound pressure levels of 100 dB (A) and more. 31. Lead in soldering materials in mercury free flat fluorescent lamps (which e.g. are used for liquid crystal displays, design or industrial lighting). 32. Lead oxide in seal frit used for making window assemblies for Argon and Krypton laser tubes.